Citation Nr: 1043335	
Decision Date: 11/18/10    Archive Date: 11/24/10

DOCKET NO.  06-25 204A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to an increased evaluation higher than 70 percent for 
the service-connected posttraumatic stress disorder (PTSD) with 
major depressive disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel






INTRODUCTION

The Veteran had active service from July 1965 to July 1967, 
including combat service in the Republic of Vietnam, and his 
decorations include the Combat Infantryman Badge. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran when 
further action is required.


REMAND

The Veteran is seeking a higher rating for the service-connected 
PTSD.  He last underwent a VA examination to evaluate the 
severity of the service-connected PTSD in March 2005.  In his 
August 2006 Substantive Appeal, the Veteran reported that his 
PTSD had worsened.  In addition, his service representative 
indicated in a July 2010 Informal Hearing Presentation that the 
Veteran's service-connected symptoms had worsened and become more 
severely disabling since the March 2005 examination.  As such, 
the Board has no discretion and must remand this claim to afford 
the Veteran an opportunity to undergo a contemporaneous VA 
examination to assess the current nature, extent and severity of 
his service-connected PTSD.  See 38 C.F.R. §§ 3.326, 3.327 
(reexaminations will be requested whenever VA determines there is 
a need to verify the current severity of a disability, such as 
when the evidence indicates there has been a material change in a 
disability or that the current rating may be incorrect.); Snuffer 
v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 
60 Fed. Reg. 43,186 (1995).

The Board also observes that the veteran receives VA treatment 
for this condition, and records of his VA care, dated since July 
2006, have not been associated with the claims folder.  Under the 
law, VA must obtain these records.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2010).  For this reason as well, the 
claim must be remanded.

Accordingly, the case is REMANDED for the following action:

1.  After completing any initial development 
deemed warranted based upon a review of the 
entire record, to include associating any 
pertinent outstanding records with the claims 
folder, to include from the Shreveport, 
Louisiana, VA Medical Center, dated since 
July 2006, the RO should schedule the Veteran 
for a VA psychiatric examination to determine 
the nature and severity of his PTSD.  The 
entire claims file must be made available to 
the examiner for review.  

The examiner should review the pertinent 
evidence, including the Veteran's lay 
assertions, and undertake any indicated 
studies.  Then, based on the results of the 
examination, the examiner should provide an 
assessment of the current nature and severity 
of the Veteran's service-connected PTSD.  In 
doing so, the examiner should report all 
pertinent findings and estimate the Veteran's 
Global Assessment of Functioning (GAF) Scale 
score.  The examiner should also indicate the 
impact of the Veteran's PTSD on his ability 
to work.

Accordingly, the VA examiner, in a printed 
(typewritten) report, should set forth all 
examination findings, along with a complete 
rationale for all opinions and conclusions 
reached.  Also, specific references to the 
Veteran's claims file, including all 
pertinent medical records, and the Veteran's 
lay assertions should be provided, as 
appropriate.

2.  After completing all requested action, 
plus any additional notification and/or 
development warranted by the record, the RO 
should readjudicate the remanded claim in 
light of all pertinent evidence and legal 
authority.  If any benefit sought on appeal 
remains denied, the RO should furnish to the 
Veteran and his representative, if any, an 
appropriate Supplemental Statement of the 
Case (SSOC) that includes clear reasons and 
bases for all determinations, and affords the 
appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

